DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 4/15/2022 have been entered wherein claims 1-20 are pending and claims 15-20 are withdrawn. Accordingly, claims 1-14 have been examined herein. The previous specification objections, claim objections, 35 USC 112(f) interpretation and 35 USC 112(b) rejection has been withdrawn due to applicant’s amendments. This action is Final. 
Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish remover”
Claim 4,  “an opening and closing sealing member configured to seal between the dust collector and the opening and closing member and arranged along an edge of the opening and closing member”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490).
Regarding claim 1, Hwang teaches a cleaner (fig. 16) comprising: 
a dust collector (fig. 16, first body 10) configured to form a dust chamber (first dust storage part 121); and 
an extension member (fig. 15, body cover 16 and guide unit 160 are being interpreted as the extension member) slidably mounted on the dust collector (fig. 16; body cover 16 and guide unit 160 are both slidably mounted on the dust collecting apparatus), 
wherein the extension member comprises: 
a rubbish remover (see Hwang’s annotated fig. 16 below) configured to be slidable in the dust chamber (fig. 16, paragraphs 0267-0268) and configured to discharge the rubbish of the dust chamber to an outside of the dust collector [0267-0268], 

    PNG
    media_image1.png
    818
    653
    media_image1.png
    Greyscale

an opening and closing device (body cover 16), and the opening and closing device configured to open and close the dust chamber (fig. 16) and configured to interlock with the rubbish remover (fig. 15, paragraph 0101; Merriam-Webster defines “interlock” as “to connect so that the motion or operation of any part is constrained by another”)1. The motion and operation of the guide unit 160 is constrained by the body cover 16. Specifically, the guide unit 160 can only slide out of the dust chamber when the body cover opens. Therefore, the body cover 16 is configured to interlock with the guide unit 160 on which the rubbish remover is located).
Hwang does not explicitly teach a suction head; a dust collector having one end mounted on the suction head, and configured to form a dust chamber to collect rubbish introduced through the suction head; and an opening and closing device disposed at an end of the extension member facing the suction head.
However, Dimbylow teaches a vacuum cleaner having a handheld vacuum cleaner unit 2 which is connected to a wand 110 and a cleaner head 112 to form a stick vacuum cleaner (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Dimbylow to provide a cleaner which can be converted between a hand vacuum cleaner and a stick vacuum cleaner. Specifically, it would have been obvious to modify Hwang to incorporate the selective attachability of a wand and cleaner head. Doing so would increase the utility of Hwang’s vacuum by allowing it to function as a stick vacuum cleaner. 
Hwang, as modified by Dimbylow, teaches a suction head (Hwang was modified to incorporate a cleaner head 112, as taught by Dimbylow); a dust collector having one end mounted on the suction head (Hwang was modified to be capable of converting into a stick vacuum cleaner, wherein a dust collector has one end mounted to the cleaner head), and configured to form a dust chamber to collect rubbish introduced through the suction head (Hwang, as modified, teaches the dust chamber collects rubbish introduced through the suction head); and an opening and closing device disposed at an end of the extension member facing the suction head (Hwang, as modified by Dimbylow, teaches a body cover 16 disposed at an end of the extension member (the term “at” does not require any specific spatial or structural relationship. Therefore, the body cover is disposed “at” an end of the extension member (fig. 15)) facing the suction head (Consistent with above, the body cover and guide unit are interpreted as the extension member. Due to the sliding and pivoting nature of the guide unit and body cover, when in the extracted position (fig. 16), the end of the extension member is “facing” the suction head. Specifically, a line can be drawn between the end of the extension member (when in the extended position as seen in fig. 16) and the suction head. Therefore, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head).
Regarding claim 6, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches wherein the extension member further comprises: 
a connector configured to connect the rubbish remover to the opening and closing device (see Hwang’s annotated fig. 15 below. [0101]), and 

    PNG
    media_image2.png
    679
    770
    media_image2.png
    Greyscale

a discharge opening formed between the rubbish remover and the opening and closing device and configured to discharge the rubbish of the dust chamber (see Hwang’s annotated fig. 16 below).  

    PNG
    media_image3.png
    704
    608
    media_image3.png
    Greyscale

Regarding claim 7, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches wherein the opening and closing device moves away from the dust collector to open the dust chamber when the rubbish remover slides to be moved out of the dust chamber (Hwang fig. 16. The opening and closing device moves away from the dust collector to open the dust chamber when the rubbish remover slides to be moved out of the dust chamber [0158]), and 
wherein the opening and closing device moves closer to the dust collector to close the dust chamber when the rubbish remover slides to be inserted into the dust chamber (As the cleaner transitions from the stated depicted in fig. 16 to the state depicted in fig. 15, the opening and closing device moves closer to the dust collector to close the dust chamber when the rubbish remover slides to be inserted into the dust chamber).  
Regarding claim 13, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches wherein the dust chamber is a first dust chamber (fig. 15, first dust storage part 121), 
wherein the extension member further comprises a cyclone (fig. 15, within the guide unit 160 is a cyclone 130) configured to remove the rubbish from air passing through the first dust chamber (fig. 15, paragraph 0093), and 
wherein the dust collector comprises a second dust chamber (fig. 15, second dust storage part 123) in which the rubbish separated by the cyclone is collected [0102].  
Allowable Subject Matter
4. Claims 2-5, 8-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the opening and closing member, the chamber inlet and the opening and closing cover as particularly claimed in combination with all other elements of claim 1. 
Claims 3-5 are indicated as allowable for depending from claim 2. 
Regarding claim 8, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the handle and the fan motor unit as particularly claimed in combination with all other elements of claim 1.
Claims 9-11 are indicated as allowable for depending from claim 8. 
Regarding claim 12, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationships of the filter and the rubbish remover as particularly claimed in combination with all other elements of claim 1.
Regarding claim 14, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the second rubbish removal member and the second dust chamber as particularly claimed in combination with all other elements of claims 1 and 13.
Response to Arguments
5. Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Hwang in view of Dimbylow fails to teach or render obvious “an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish remover” (page 11 of the applicant’s remarks). The examiner respectfully disagrees.  Hwang, as modified by Dimbylow, teaches an opening and closing device disposed at an end of the extension member facing the suction head (Hwang, as modified by Dimbylow, teaches a body cover 16 disposed at an end of the extension member (the term “at” does not require any specific spatial or structural relationship. Therefore, the body cover is disposed “at” an end of the extension member (fig. 15)) facing the suction head (Consistent with above, the body cover and guide unit are interpreted as the extension member. Due to the sliding and pivoting nature of the guide unit and body cover, when in the extracted position (fig. 16), the end of the extension member is “facing” the suction head. Specifically, a line can be drawn between the end of the extension member (when in the extended position as seen in fig. 16) and the suction head. Therefore, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head), and the opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish remover (fig. 15, paragraph 0101; Merriam-Webster defines “interlock” as “to connect so that the motion or operation of any part is constrained by another”)2. The motion and operation of the guide unit 160 is constrained by the body cover 16. Specifically, the guide unit 160 can only slide out of the dust chamber when the body cover opens. Therefore, the body cover 16 is configured to interlock with the guide unit 160 on which the rubbish remover is located). See above rejection for more details.
Regarding the double patenting rejections, applicant argues the claims of ‘406 patent in view of Jin fail to teach or disclose the amended claim language (page 9 and 10 of the applicant’s remarks). The examiner respectfully disagrees. The claims of ‘406 patent in view of Jin were not relied upon to teach the amended claim language. Rather, the claims of ‘406 patent in view of Hwang and Dimbylow were relied upon to teach the amended claim language. See rejection for more details. 
Applicant’s arguments, see page 14 of the applicant’s remarks, filed 4/15/2022, with respect to the amended claim language of “a rubbish remover configured to be slidable in the dust chamber and configured to discharge the rubbish of the dust chamber to an outside of the dust collector” have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 6, 7 and 12 over Han in view of Jin has been withdrawn. Additionally, Applicant’s argument regarding the obviousness to combine Han and Jin is now moot. See above rejection for more details. 
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11191406 in view of Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, and Dimbylow (US PGPUB 20170079490).
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
1. A cleaner comprising:
a suction head; 
a suction head;
a dust collector having one end mounted on the suction head, and configured to form a dust chamber to collect rubbish introduced through the suction head;
a dust collector comprising: a first end mounted on the suction head, and a first dust collecting chamber;
an extension member slidably mounted on the dust collector, 
wherein the extension member comprises:
an extension member slidably mounted on the dust collector,
a rubbish remover configured to be slidable in the dust chamber and configured to discharge the rubbish of the dust chamber to an outside of the dust collector, 

and a first dirt removing member disposed at the first end of the extension member and having elasticity, wherein, in case the extension member is slidably moved relative to the dust collector and the first dirt removing member is moved to a position protruding from the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber and discharges the separated dirt to an outside of the dust collector.
an opening and closing device configured to open and close the dust chamber 
15. The cleaner of claim 1, further comprising: a cover, wherein the dust collector further comprises an opening/closing member


Claims 1 and 15 of U.S. Patent No. 11191406 do not teach an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to interlock with the rubbish remover.  
However, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head (Hwang, as modified by Dimbylow (it would have been obvious to modify Hwang to incorporate the selective attachability of a wand and cleaner head. Doing so would increase the utility of Hwang’s vacuum by allowing it to function as a stick vacuum cleaner), teaches a body cover 16 disposed at an end of the extension member (the term “at” does not require any specific spatial or structural relationship. Therefore, the body cover is disposed “at” an end of the extension member (fig. 15)) facing the suction head (Consistent with above, the body cover and guide unit are interpreted as the extension member. Due to the sliding and pivoting nature of the guide unit and body cover, when in the extracted position (fig. 16), the end of the extension member is “facing” the suction head. Specifically, a line can be drawn between the end of the extension member (when in the extended position as seen in fig. 16) and the suction head. Therefore, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head), and the opening and closing device configured to interlock with the rubbish remover (fig. 15, paragraph 0101; Merriam-Webster defines “interlock” as “to connect so that the motion or operation of any part is constrained by another”)3. The motion and operation of the guide unit 160 is constrained by the body cover 16. Specifically, the guide unit 160 can only slide out of the dust chamber when the body cover opens. Therefore, the body cover 16 is configured to interlock with the guide unit 160 on which the rubbish remover is located).  
 It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 15 of US Patent No. 11191406 to include an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to interlock with the rubbish remover. Doing so would increase the stability and rigidity of the dust collecting apparatus. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11191406 in view of in view of Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, and Dimbylow (US PGPUB 20170079490).
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
21. A cleaner comprising: 
a suction head; 
a suction head
a dust collector having one end mounted on the suction head, and configured to form a dust chamber to collect rubbish introduced through the suction head; and 
a dust collector comprising: a first end mounted on the suction head, and a dust collecting chamber;
an extension member slidably mounted on the dust collector, 
wherein the extension member comprises:
an extension member slidably mounted on the dust collector,
a rubbish remover configured to be slidable in the dust chamber and configured to discharge the rubbish of the dust chamber to an outside of the dust collector, 

a dirt removing member disposed in the extension member, the dirt removing member being configured to slide in close contact with the filtering device to detach dirt accumulated on the filtering device and discharge the separated dirt to an outside of the dust collector, in case the extension member is slidingly moved with respect to the dust collector and the dirt removing member is moved to a position protruding from the dust collector;


Claim 21 of U.S. Patent No. 11191406 does not teach an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish remover.  
However, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head (Hwang, as modified by Dimbylow (it would have been obvious to modify Hwang to incorporate the selective attachability of a wand and cleaner head. Doing so would increase the utility of Hwang’s vacuum by allowing it to function as a stick vacuum cleaner), teaches a body cover 16 disposed at an end of the extension member (the term “at” does not require any specific spatial or structural relationship. Therefore, the body cover is disposed “at” an end of the extension member (fig. 15)) facing the suction head (Consistent with above, the body cover and guide unit are interpreted as the extension member. Due to the sliding and pivoting nature of the guide unit and body cover, when in the extracted position (fig. 16), the end of the extension member is “facing” the suction head. Specifically, a line can be drawn between the end of the extension member (when in the extended position as seen in fig. 16) and the suction head. Therefore, Hwang in view of Dimbylow teaches an opening and closing device disposed at an end of the extension member facing the suction head), and the opening and closing device configured to interlock with the rubbish remover (fig. 15, paragraph 0101; Merriam-Webster defines “interlock” as “to connect so that the motion or operation of any part is constrained by another”)4. The motion and operation of the guide unit 160 is constrained by the body cover 16. Specifically, the guide unit 160 can only slide out of the dust chamber when the body cover opens. Therefore, the body cover 16 is configured to interlock with the guide unit 160 on which the rubbish remover is located).  
It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 21 of US Patent No. 11191406 to include an opening and closing device disposed at an end of the extension member facing the suction head, and the opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish remover. Doing so would increase the stability and rigidity of the dust collecting apparatus. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster, entry 1 of 2, #2, https://www.merriam-webster.com/dictionary/interlock
        2 Merriam-Webster, entry 1 of 2, #2, https://www.merriam-webster.com/dictionary/interlock
        3 Merriam-Webster, entry 1 of 2, #2, https://www.merriam-webster.com/dictionary/interlock
        4 Merriam-Webster, entry 1 of 2, #2, https://www.merriam-webster.com/dictionary/interlock